         Case 4:18-cv-00089-JAJ-CFB Document 29 Filed 01/09/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION


 CHARLES EDWARD YOUNG,
                                                       CASE NO: 4:18-cv-00089
      Plaintiff,

 v.

 CITY OF DES MOINES, et al,                             MOTION TO WITHDRAW AS
                                                        ATTORNEY FOR PLAINTIFF
      Defendants.


         COMES NOW Nathan A. Mundy, and hereby requests the court to enter an
order allowing the undersigned to withdraw as attorney for the Plaintiff in the above-
captioned case and hereby submits the following:
      1. This lawsuit was filed as Nathan A. Mundy and Glen Downey as co-counsel in
         this matter.
      2. At the time of filing the two attorneys were practicing together in the firm of
         Downey & Mundy, PLC.
      3. The two attorneys mutually agreed to dissolve their joint practice, and are no
         longer practicing law together.
      4. In dissolving their joint practice, it was agreed that Glen Downey would resume
         the representation of Charles Edward Young in this matter.
      5. Due to the dissolution of the practice, and Glen Downey agreeing to resume the
         representation of Charles Edward Young, Nathan A. Mundy’s appearance and
         participation in this case is no longer required.
      6. The Court should enter an order allowing Nathan A. Mundy to withdraw from
         this case.
      WHEREFORE, the undersigned hereby requests the Court enter an Order allowing
      the withdraw of his representation of the plaintiff in the above captioned case, and

                                              1 of 2
   Case 4:18-cv-00089-JAJ-CFB Document 29 Filed 01/09/19 Page 2 of 2




that the clerk of court remove the undersigned from all notices and filings in this
matter.
                                      Respectfully submitted,
                                      MUNDY LAW OFFICE, P.C.

                                      Nathan A. Mundy
                                      _______________________________
                                      NATHAN A. MUNDY (AT0009065)
                                      317 6th Ave., Suite 1300
                                      Des Moines IA 50309-1770
                                      Telephone: 515-288-1552
                                      Facsimile: 515-259-7599
                                      E-mail: nathan@downeymundy.com
                                      ATTORNEY FOR PLAINTIFF
                                                        CERTIFICATE OF SERVICE

                                         I hereby certify that on January 9th, 2019,
                                         I electronically filed this document with the Clerk of Court
                                         using the CM/ECF. system, which will serve it on the
                                         appropriate parties, or by mail.



                                         Signature:_______/s/ Nathan A. Mundy______




                                       2 of 2
